Citation Nr: 0802103	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  06-17 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.	Entitlement to an initial rating in excess of 30 percent 
for service connected post-traumatic stress disorder 
(PTSD).

2.	Entitlement to an initial rating in excess of 20 percent 
for service connected diabetes mellitus.

3.	Entitlement to an increased (compensable) rating for 
service connected malaria.


REPRESENTATION

Appellant represented by: Naomi Favre, Attorney	


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to April 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
from January 2004 and August 2004 decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  In its January 2004 adjudication, the RO granted 
service connection for diabetes mellitus, evaluating it at 20 
percent, and denied an increased (compensable) rating for 
service connected malaria.  At this time, the RO deferred the 
issue of entitlement to service connection for PTSD, and it 
also provided a notice of its decision.  Then, in August 
2004, the RO granted service connection for PTSD, evaluating 
it at 30 percent, and also issued a notice of decision.  The 
veteran timely filed a Notice of Disagreement (NOD) as to all 
ratings assigned in January 2005, and thereafter, in March 
2006, the RO supplied a Statement of the Case (SOC).  The 
veteran timely filed a substantive appeal as to these issues 
in April 2006.

The veteran requested a videoconference hearing on this 
matter, which was held in September 2006 where the veteran 
presented as a witness before the undersigned veterans law 
judge.  A transcript of the hearing is of record.

At the hearing, the veteran indicated his desire to submit 
additional evidence, and the Board therefore allowed the 
record to remain open for a period of 60 days for the 
submission of such additional evidence.  At this time, the 
veteran, through his attorney, waived his procedural right to 
have the RO review, in the first instance, any new evidence 
offered.  See Hearing Transcript at 11 ("we would ask that 
the submission [of additional evidence] and the consideration 
of evidence be waived as it relates to the regional 
[office]").  The Board accepts this as a valid waiver of RO 
consideration.  38 C.F.R. § 20.1304(c) (providing that if the 
veteran or his representative submits pertinent evidence, 
which the Board accepts, such evidence "must be referred to 
the [RO] for review, unless this procedural right is waived 
by the [veteran] or representative . . . . Such a waiver must 
be in writing or, if a hearing on appeal is conducted, the 
waiver must be formally and clearly entered on the record 
orally at the time of the hearing") (emphasis added).  

In his January 2005 NOD, the veteran appears to have raised 
an objection to the effective date assigned for his diabetes 
mellitus, and during his September 2006 Board hearing, he 
appears to have raised the issue of entitlement to a total 
disability rating based on unemployability (TDIU).  See 
January 2005 NOD ("The veteran disagrees with the 1-12-04 
Rating Decision (1) limiting service connection evaluation of 
diabetes mellitus  . . . to 20% (effective 8-23-03) . . . 
."); Hearing Transcript at 12.  In addition, an undated VA 
medical record indicates that the veteran has diabetic 
retinopathy. The Board refers these matters to the RO for 
appropriate action.
    

FINDINGS OF FACT

1.	The veteran's service connected PTSD is manifested by 
occupational and social impairment with such symptoms as: 
nightmares; flashbacks; chronic sleep disturbances; and 
depressed mood, but not by occupational and social 
impairment due to such symptoms as: suicidal or homicidal 
ideations; circumstantial, circumlocutory or stereotyped 
speech; panic attacks more than once weekly; difficulty in 
understanding complex commands; impairment of short-and 
long-term memory; or impaired judgment and abstract 
thinking. 

2.	The veteran's service connected diabetes mellitus, type 
II, requires oral hypoglycemic agents and a restricted 
diet, but does not necessitate the use of insulin and the 
regulation of activities.

3.	There is no showing of an active disease process involving 
malaria or documentation of any residuals relating to any 
previously active process. 


CONCLUSIONS OF LAW

1.	The criteria for assignment of an initial disability 
rating in excess of 30 percent for PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.130, Diagnostic Code 9411(2007).  

2.	The criteria for assignment of an initial disability 
rating in excess of 20 percent for diabetes mellitus have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.321, 4.1, 
4.2, 4.3, 4.7, 4.10, 4.119, Diagnostic Code 7913 (2007).

3.	The criteria for the assignment of an increased 
(compensable) rating for malaria have not been met.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.88b, Diagnostic Code 6304 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with a 
claim.  

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
November 2001 and October 2003 letters sent to the veteran by 
the RO adequately apprised him of most of the information and 
evidence needed to substantiate the claims, and that any 
presumed prejudice as a result of defective VCAA notice has 
been rebutted.  

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Sanders v. Nicholson, 487 F.3d 881, 886 (Fed. 
Cir. 2007) (outlining VCAA notice requirements); Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (same).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

The letters from the RO satisfy most of these mandates.  The 
correspondence informed the veteran about the type of 
evidence needed to support his claims, namely, proof that a 
service connected disability was worse than rated.  This 
correspondence clearly disclosed VA's duty to obtain certain 
evidence for the veteran, such as medical records, employment 
records and records held by any Federal agency, provided the 
veteran gave consent and supplied enough information to 
enable their attainment.  It made clear that although VA 
could assist the veteran in obtaining these records, he 
carried the ultimate burden of ensuring that VA received all 
such records.  The Board thus finds that the veteran received 
notice of the evidence needed to substantiate his claims, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly, 19 Vet. App. at 403; 
see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

The Board comments that the notice letters did not contain 
language asking the veteran to provide VA with any other 
supporting evidence or information in his possession.  Where 
such a defect exists, the Board must presume that the error 
was prejudicial, and VA bears the burden of rebutting said 
presumption.  Sanders, 487 F.3d at 886, 889 (recognizing that 
"VCAA notice errors are reviewed under a prejudicial error 
rule" and holding that "all VCAA notice errors are presumed 
prejudicial and . . . VA has the burden of rebutting this 
presumption"); see also Mayfield v. Nicholson, 19 Vet. App. 
103, 111-16 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that once 
an error is identified by the Veterans Court (Court of 
Appeals for Veterans Claims), the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim: (2) requesting that the claimant 
provide ant pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.    

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, 
supra, at 116; accord Sanders, supra, at 891 ("this opinion 
does not . . . change the rule that reversal requires the 
essential fairness of the adjudication to have been 
affected").  That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Mayfield, supra; 
accord Sanders, supra.  "[A]n error is not prejudicial when 
[it] did not affect 'the essential fairness of the 
[adjudication],'" see Mayfield, supra, at 121, and non-
prejudicial error may be proven by a showing that "the 
purpose of [VCAA] notice was not frustrated, e.g., by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders, supra, at 889; 
accord Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) 
(determining that no prejudicial error to veteran resulted in 
defective VCAA notice when the veteran, through his counsel, 
displayed actual knowledge of the information and evidence 
necessary to substantiate his claim).  Accordingly, "there 
could be no prejudice if the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, supra, at 128.  

In the instant case, the Board determines that any presumed 
prejudice due to the lack of the "evidence in your 
possession" language has been rebutted.  In particular, the 
Board notes that the veteran took the opportunity to testify 
at a videoconference hearing in September 2006, which not 
only provided him the occasion to discuss any additional 
supportive evidence in his possession, but also allowed him 
to apprise the Board of additional pertinent records relating 
to the claims.  The veteran, through his attorney, in fact 
submitted supplementary records to the Board in November 
2006, and there is no indication that the veteran or his 
attorney did not understand that he could and should offer 
any and all relevant evidence.  In light of such facts, any 
presumed prejudice is rebutted.        

With respect to the Dingess requirements, VA provided notice 
of what type of information and evidence was needed to 
substantiate the claims in the October 2003 letter, and it 
supplied notice of the type of evidence necessary to 
establish a rating or effective date for the rating in an 
enclosure with its July 2006 correspondence.  See July 2006 
RO Letter (discussing Board hearing scheduled and noting 
"Enclosure: Dingess-Hartman Attachment 6")  

The Board notes that a copy of the Dingess enclosure appears 
not to have been associated with the claims file.  
Nonetheless, the Board determines that the RO properly mailed 
such Dingess notice pursuant to the presumption of 
regularity.  As a general matter, Courts and other 
adjudicators will presume that public officers have properly 
discharged their official duties, to include proper mailing 
of notification of decisions.   Jennings v. Mansfield, -- 
F.3d --, 2007 WL 4107473, *4; Butler v. Principi, 244 F.3d 
1337, 1340 (2001); Clarke v. Nicholson, 21 Vet. App. 130, 133 
(2007) (discussing presumption of regularity); Ashley v. 
Derwinski, 2 Vet. App. 62, 64 (1992); accord United States v. 
Chemical Foundation, 272 U.S. 1, 14-15 (1926).  Such a 
"presumption of regularity" "allows courts to presume that 
what appears regular is regular," Butler, supra, and this 
presumption remains intact unless a party offers clear 
evidence to the contrary.  Jennings, supra; Butler, supra; 
Clarke, supra.  A party challenging the presumption must 
"assert[] nonreciept . . . [and] produc[e] clear evidence 
that VA did not follow its regular mailing practices or that 
its practices were not regular."  Clarke, supra.  In the 
absence of such clear evidence, delivery is proven and the 
presumption remains, but if a party successfully provides 
clear evidence to rebut the initial presumption of 
regularity, "the burden shifts to the [VA] to establish 
proper mailing of notice . . . ."  Id.      

In the instant case, neither the veteran nor his attorney has 
suggested or claimed that the RO did not provide the Dingess 
notification, and neither has alleged any irregular RO 
practice in this regard.  Under such a circumstance, despite 
the absence of a copy of the Dingess enclosure in the claims 
file, the presumption of regularity remains intact, and the 
veteran thus received notification of the Dingess 
requirements in July 2006.  

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide most of such notice to the veteran prior to 
the January 2004 and August 2004 RO decisions that are the 
subject of this appeal in its October 2003 letter.  As for 
the belated July 2006 Dingess notice, the Board finds that 
any presumed prejudice to the veteran has been rebutted.  
Specifically, as noted above, after having received the 
belated July 2006 Dingess notice, the veteran partook in a 
videoconference hearing before the Board in September 2006, 
which afforded the veteran the opportunity to participate in 
the processing of his claims after having been able to review 
the Dingess elements.  In addition, the Board finds it 
noteworthy that neither the veteran, nor his attorney, has 
raised any issue with respect to Dingess requirements, either 
as to timing or lack of understanding.  Under such 
circumstances, the Board concludes that any presumed 
prejudice to the veteran as the result of belated Dingess 
notification has been rebutted.  

b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive a June 2004 VA PTSD examination, which was thorough 
in nature and adequate for the purposes of deciding this 
claim. 

With respect to the veteran's initial higher rating claim for 
diabetes mellitus and his increased rating claim for malaria, 
the RO did not solicit a medical opinion for the purposes of 
deciding these claims, apparently because the RO did not deem 
such an opinion or examination to be "necessary" to render 
its decision on the claims.  See 38 U.S.C.A. § 5103A(d)(1); 
accord 38 C.F.R. 3.159(c)(4).  38 U.S.C.A. § 5103A(d)(2) and 
38 C.F.R. § 3.159(c)(4) require the Secretary to treat an 
examination or opinion as being necessary to make a decision 
on a claim if, taking into consideration all information and 
law or medical evidence (including statements of the 
veteran), there is "(1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim."  McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006); 38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. §. 3.159(c)(4); see Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 
(Fed. Cir. 2005) (discussing provisions of 38 U.S.C.A. § 
5103A(d)); Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1354-56 (2003) (discussing provisions 
of 38 C.F.R. § 3.159(c)(4) and upholding this section of the 
regulation as consistent with 38 U.S.C.A. § 5103A(d)).  An 
affirmative answer to these four elements results in a 
necessary medical examination or opinion; a negative response 
to any one element means that the Secretary need not provide 
such an examination or solicit such an opinion.  See 
McLendon, supra; 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 
3.159(c)(4).    

As described in more detail below, the evidence of record 
does not suggest that the veteran, since the submission of 
his claim, may have exhibited active malaria or any symptoms 
or residuals that may have been attributed to his service 
connected malaria.  Similarly, the evidence does not imply 
that the veteran may have diabetes mellitus symptoms, to 
include taking of insulin simultaneously with the regulation 
of his activities, that would qualify him for a higher 
rating.  The Board finds that the extensive and continuous 
chain of medical evidence on the record for recent years is 
sufficient to resolve this appeal, and under such 
circumstances, and the VA has no further duty to provide an 
examination or opinion as it relates to the malaria and 
diabetes mellitus claims.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

The Board further comments that while the veteran, at his 
September 2006 Board hearing, indicated that he recently had 
received an award of benefits from the Social Security 
Administration (SSA) in August 2006 for his diabetes, see 
Hearing Transcript at 5, 13 (affirming that he is "now 
receiving disability because of the diabetes from the Social 
Security Administration"), VA has no additional duty to 
retrieve such records in light of the full, comprehensive and 
temporally continuous evidence of record.  As outlined below, 
the pertinent medical evidence with respect to his diabetes 
mellitus spans August 2003 to September 2006, and provides a 
detailed and contiguous picture of this disability.  Also, as 
noted at his September 2006 hearing, the veteran indicated 
that he has received all of his treatment for diabetes 
mellitus from VA, and, as reflected in the claims file, such 
VA treatment records already have been associated with the 
file.  See Hearing Transcript at 9-10 (affirming that he is 
"getting all . . . treatment for diabetes" at VA).  Because 
of the continuous chain of medical evidence pertaining to 
this disability, both before the August 2006 SSA award and 
after, which also reflects consistent symptomatology and 
treatment over these years, the Board finds that VA has no 
further duty to obtain such records at this time.  Further 
supporting the Board's conclusion in this regard is the fact 
that neither the veteran, nor his attorney, specifically 
requested that VA attempt to acquire such records.         

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.

  II. Law & Regulations

a. Calculation of Disability Ratings
38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. § 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating 
Disabilities . . . for evaluating the degree of disabilities 
in claims for disability compensation . . . and in 
eligibility determinations."  The provisions contained in 
the rating schedule approximate the average impairment in 
earning capacity in civil occupations resulting from a 
disability.  38 C.F.R. § 3.321(a); accord 38 U.S.C.A. § 1155 
("The ratings shall be based, as far as practicable, upon 
average impairments of earning capacity resulting from such 
injuries in civil occupations").  Separate diagnostic codes 
pertain to the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

With respect to evaluations for PTSD, 38 C.F.R. § 4.130 sets 
forth the applicable schedule of ratings for mental 
disorders.  38 C.F.R. § 4.130.  Specifically, Diagnostic Code 
9440 governs general disability ratings for mental disorders, 
to include PTSD.  38 C.F.R. § 4.130, Diagnostic Code 9440; 
see 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under this 
Code, 30 percent rating is awarded for "[o]ccupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events)."  38 C.F.R. § 4.130, Diagnostic 
Codes 9411, 9440.  

A veteran will garner a 50 percent rating in the presence of 
"[o]ccupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships."  
38 C.F.R. § 4.130, Diagnostic Codes 9411, 9440. 

A claimant will generate a 70 percent evaluation with 
"[o]ccupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships."  38 C.F.R. § 4.130, 
Diagnostic Codes 9411, 9440.  

Finally, a 100 percent total disability rating will be 
secured by a veteran who experiences "[t]otal occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name."  38 C.F.R. § 4.130, Diagnostic 
Codes 9411, 9440.                    

The Board acknowledges that symptoms recited in the criteria 
in the rating schedule for evaluating mental disorders are 
"not intended to constitute an exhaustive list, but rather 
are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 
(2002).  In adjudicating a claim for a higher rating, the 
adjudicator must consider all symptoms of a claimant's 
service-connected mental condition that affect the level of 
occupational or social impairment.  Id., at 443.  

Thus, in addition to these rating criteria, the GAF score, 
which represents the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness," is also important in rating a 
psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. 
App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240, 
243 (1995).  Like an examiner's assessment of the severity of 
a condition, a GAF score assigned in a case is not 
dispositive of the evaluation issue; rather, the Board must 
consider the GAF score in light of the actual symptoms of the 
veteran's disorder, which provide the primary basis for the 
rating assigned.  See 38 C.F.R. § 4.126(a).

With respect to disability ratings for diabetes mellitus, 38 
C.F.R. § 4.119 sets forth the applicable schedule of ratings, 
ranging from 10 percent to 100 percent.  Specifically, and 
relevant to the instant case, Diagnostic Code 7913 provides a 
20 percent evaluation when the disease requires insulin and 
restricted diet, or oral hypoglycemic agent and restricted 
diet.  38 C.F.R. § 4.119, Diagnostic Code 7913.  Diabetes 
mellitus that requires insulin, restricted diet, and 
regulation of activities warrants a 40 percent rating, while 
a 60 percent evaluation will be provided when the disorder 
necessitates insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.  A 
veteran will receive a 100 percent disability rating for this 
disease if he requires more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  38 C.F.R. § 
4.119, Diagnostic Code 7913.     

Turning to the ratings for malaria, under 38 C.F.R. 4.88b, 
Diagnostic Code 6304, a 100 percent evaluation is assigned 
for malaria when there active disease exists.  Where 
inactive, malaria is to be rated for liver or spleen damage 
under the appropriate system.     

b. Initial Higher Evaluations & Increased Disability Ratings
The Board recognizes the distinction between a circumstance 
where a veteran challenges an initial disability rating (a 
Fenderson appeal) and where a veteran files a claim for an 
increased rating (a Francisco claim).  Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999) (noting distinction between 
claims stemming from an original rating versus increased 
rating).  In the former case, the veteran seeks appellate 
review of the RO's initial disability rating because of his 
dissatisfaction with it; in the latter case, the veteran 
files a new claim, asking the RO to increase the disability 
rating because his disability has worsened since the prior 
rating.  See id.; see also Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-32 (1992) (discussing aspects of a claim for 
increased disability rating).  Thus, in the latter case, the 
veteran seeks a new, increased disability rating due to an 
alleged change in his condition, while in a Fenderson appeal, 
the veteran objects to the initial disability rating granted 
by the RO as being too low.  In either circumstance, the 
Board may assign separate ratings for separate periods of 
time based on the facts found, a practice known as "staged" 
rating.  Hart v. Mansfield, -- Vet. App.--. 2007 WL 4098218, 
*3 (holding that "staged ratings are appropriate for an 
increased-rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings"); 
Fenderson, 12 Vet. App. at 126.  Such staged ratings 
"account[] 'for the possible dynamic nature of a disability 
while the claim works its way through the adjudication 
process.'"  Hart, supra (quoting O'Connell v. Nicholson, 21 
Vet. App. 89, 93 (2007)).    
 
In addition, "[w]here there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating."  38 C.F.R. § 4.7.  

c. Standard of Proof
38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  


III. Analysis 

a. Factual Background
As noted in an October 2001 VA medical note, the veteran had 
flashbacks, sleep disturbances and could not control his 
anger.  He denied having suicidal or homicidal ideations or 
hallucinations.  

As of August 2003, the veteran denied experiencing 
hallucinations.  

VA medical records from August 2003 to October 2003 note that 
the veteran received a diagnosis of diabetes mellitus in 
August 2003, underwent glucose testing and took oral 
medications for this disorder.  August 2003 VA notes convey 
that the veteran presented at VA with uncontrolled diabetes 
mellitus.  He received doses of insulin on the day of August 
29, 2003, but then medics switched him back to oral 
medications.  An early September 2003 VA medial record 
conveyed that if the veteran did not respond well "to oral 
hypoglycemics, he would need insulin in the near future," 
but a subsequent, late September 2003 VA medical record notes 
that the veteran had marked improvement in his diabetes 
control.      

March 2004 VA medical records indicate that the veteran had 
intrusive thoughts, nightmares, flashbacks, psychological 
numbing, sleep difficulty, irritability, hypervigilance, and 
poor concentration.  At this time he was self-employed, and 
he had few friends.  He denied having any current suicidal or 
homicidal ideations, or hallucinations, but in the past he 
had exhibited anger management problems manifested by verbal 
and physical conflicts with others.  During this period he 
appeared alert, coherent and logical.      

In June 2004 the veteran submitted to a VA psychological 
examination.  At this time, the veteran reported that he had 
a girlfriend and characterized their relationship as fair.  
He had a good relationship with his adult children, although 
he had very few friends.  In terms of social functioning, the 
veteran appropriately interacted with others, engaged in 
social activities, and was able to meet family and work 
responsibilities.  He also was capable of performing his 
activities of daily living.  The veteran had been self-
employed for 10 years, and prior to that he had worked on the 
docks.  He reportedly had trouble taking orders from 
supervisors.  

The veteran complained of having flashbacks, but denied 
having current hallucinations, delusions, or 
suicidal/homicidal ideations.  He was alert and oriented as 
to time, place, person and situation, and he had no memory 
loss or impairment and no impairment of thought process.  He 
appeared neatly groomed with adequate hygiene, and displayed 
a full range of affect.  Speech appeared generally normal 
with regard to production, volume, content and clarity, and 
the veteran did not display obsessive or ritualistic behavior 
that interfered with routine activities.  He had no panic 
attacks, but experienced intrusive thoughts and nightmares.  
The veteran tended to avoid stimuli that would trigger 
thoughts about is PTSD stressors, and he had a loss of 
interest in activities as well as emotional numbing or 
restricted affect.  He felt irritable and was hypervigilant, 
and the examiner described his symptomatology as causing 
clinically significant impairment in social, occupational or 
other important areas of functioning, to include work, 
family, relationships, leisure activities, quality of live 
and vocational/educational capacity.  The examiner diagnosed 
the veteran with moderate PTSD and assigned a GAF score of 
48.  The clinician also determined that "[i]t is more likely 
than not that the veteran would not be considered 
unemployable on the basis of his PTSD symptoms alone, but it 
is clear that he is not functioning to the extent that he did 
at . . . [the] time when he worked on the docks/waterfront."  

April 2004 and June 2004 VA medical reports assign a GAF 
score of 48 for PTSD, and indicate that the veteran was 
oriented, alert, coherent and logical.    

June 2004 VA medical records disclose that the veteran took 
diabetic medication and had received counseling on healthy 
eating, weight control and exercise.  The clinician 
"[s]tressed the importance of making lifestyle changes to 
prevent complication," and "[e]mphasized importance of good 
eating habits/exercise (with MD approval)."  At this time, 
his diabetes was in good control.  

An October 2004 VA medical record states that the veteran 
took oral medication (glipizide) for his diabetes, and that 
his "DM [diabetes mellitus] control has deteriorated 
slightly since last visit."  Clinicians advised him about 
the importance of weight loss, healthy diet and regular 
exercise.  Thereafter, a November 2004 VA medical record 
indicates that the veteran took insulin.  

VA medical reports spanning May 2004 to August 2005 note the 
veteran's participation in group therapy for his PTSD, where 
he had actively partaken in group discussion and indicated 
his intention to work on anger management issues.  During 
this time he also consulted with medics in relation to 
nutritional counseling for a diabetic, low fat, low sodium 
diet.  He reported not regularly participating in physical 
activity.    

A January 2005 report indicated that the veteran had 
nervousness and irritability, but no suicidal or homicidal 
ideations.  He had good hygiene and normal speech, as well as 
a congruent/dysthymic affect.  He denied having delusions, 
problems with memory or concentration, and felt hopeful about 
PTSD treatment.  The examiner noted no cognitive defects, and 
assigned a GAF score of 47.    

A June 2005 note discloses that the veteran had been with his 
girlfriend for about ten years.  The July 2005 report noted 
the veteran's diabetes, obesity, chronic renal failure and 
PTSD.  The physician indicated that the veteran must follow a 
strict diet, exercise regularly and lose weight.        

As reflected in an October 2005 VA medical note, the veteran 
reported having worsening insomnia, irritability and anxiety 
since Hurricane Katrina.  He had been living in New Orleans, 
but had been displaced to Houston because of the storm.  At 
this time, the veteran did not have any suicidal or homicidal 
ideations or hallucinations, but indicated that he continued 
to have nightmares.

A mental status examination revealed a well-kempt appearance, 
no abnormal movements and good eye contact.  The veteran had 
goal-directed speech, which was coherent and at a normal rate 
and volume.  He had a "stressed out" mood, and his affect 
was mildly anxious, although he displayed good judgment and 
insight.  The veteran was alert and fully oriented, and his 
remote and recent memory was grossly intact.  The examiner 
assigned a GAF score of 55.   

A November 2005 VA medical report indicates that the 
veteran's PTSD had worsened since Hurricane Katrina, 
particularly his sleep disturbances.  At this time he 
reported having frequent nightmares, recurrent and intrusive 
thoughts, flashbacks, avoidance of recalling stressful event, 
decreased interest or participation in significant 
activities, feelings of detachment and estrangement from 
others, difficulty sleeping, irritability, hypervigilance and 
outbursts of anger.  He denied having psychotic symptoms such 
as hallucinations, and he did not exhibit disorganized or 
unpredictable behavior.  The veteran reported forgetfulness, 
losing track of time, word-finding difficulties, getting lost 
and difficulty recognizing objects, but denied having panic 
attacks.  He had no prior psychiatric hospitalizations, but 
had VA outpatient PTSD care for the past year and a half.  
The veteran had worked as a self-employed gardener in New 
Orleans, but since Hurricane Katrina, had resettled in 
Houston.  

A mental status examination revealed that the veteran 
appeared appropriately groomed and dressed, with speech at a 
normal rate and volume.  He had a logical and goal-directed 
thought process without any evidence of looseness of 
associations, flight or ideas or tangentability.  The veteran 
did not have delusions or any suicidal, homicidal or paranoid 
ideation.  His affect appeared full-ranging and appropriate, 
and his mood was dysphoric.  He was alert and oriented to 
person, place and time, and his long-term, short-term, and 
immediate-recall memory was intact.  The veteran's 
abstraction abilities were present, and he displayed fair 
judgment and insight.  He had good social and family support, 
and based on these data, the clinician assigned a GAF score 
of 50.  

As reflected in another November 2005 VA medical note, the 
veteran self-monitored his blood glucose levels.  He had a 
regular home diet, had to control his blood sugar with diet 
by eating three regular meals daily, avoiding skipping meals, 
eating smaller food portions, and eating a variety of foods.   

A December 2005 VA psychological examination report indicates 
that the veteran appeared satisfactorily groomed, had good 
eye contact and fluent articulation at a normal rate, tone 
and volume.  He had an appropriate affect and euthymic mood.  
The veteran displayed a logical and goal-directed thought 
process, no looseness of association, tangential or 
circumstantial thought process.  He had no suicidal or 
homicidal ideation, nor did he experience any delusions or 
hallucinations.  The veteran appeared alert and oriented as 
to person, place and date, while his memory and concentration 
appeared normal.  He had good judgment.  The examiner noted 
that the veteran had a most recent GAF score of 50 in 
November 2005.  She concluded that the veteran did not pose a 
danger to himself or others. 

Also in December 2005, the veteran underwent diabetic testing 
of serum and urine.    

VA medical records spamming January 2006 to April 2006 note 
the various medications that the veteran took, to include 
medication for PTSD and diabetes mellitus.     

At his September 2006 videoconference hearing the veteran 
testified that a dietician had placed him on a restricted 
diet for his service connected diabetes mellitus.  Hearing 
Transcript at 4, 7-8.  In addition, the dietician had 
instructed the veteran to increase his daily exercise, which 
he had done in the form of walking for two miles daily.  
Hearing Transcript at 8.  Currently he did not take insulin, 
but reported having to take two different types of oral 
medication for his diabetes; doctors had apprised him that a 
last resort, if needed in the future, would be use of 
insulin.  Hearing Transcript at 8, 9.  The veteran conveyed 
that he was receiving disability benefits because of his 
diabetes mellitus from the Social Security Administration 
(SSA).  Hearing Transcript at 5.  

As for his malaria and PTSD, the veteran stated that he had 
not had any blood tests recently to detect whether his 
malaria was active or not, but indicated that his malaria and 
PTSD had gotten worse.  Hearing Transcript at 6, 7.  The 
veteran noted that he did not sleep well at night, had 
nightmares, and that he had difficulty remembering things and 
concentrating.  Hearing Transcript at 7, 12.  He also 
described having partaken in group therapy sessions at VA for 
his PTSD.  Hearing Transcript at 4.  He had retired in August 
2006 because of the stress related to his PTSD.  Hearing 
Transcript at 12.  The veteran, through his attorney, also 
stated that "we would ask that the submission [of additional 
evidence] and the consideration of evidence be waived as it 
relates to the regional [office]."  Hearing Transcript at 
11.  

A September 2006 VA PTSD Intake Report indicates that the 
veteran continued not to have hallucinations, suicidal 
ideation or homicidal ideation.  He had never had inpatient 
treatment, but had participated in outpatient PTSD care.  A 
mental status examination revealed appropriate behavior; 
orientation as to person, place, time and situation; no 
short-term or long-term memory loss or impairment; a neatly 
groomed appearance and adequate hygiene; average affect; 
generally normal speech; and no impairment of thought process 
and communication.  He reported having two to three 
nightmares per month, as well as anger and sadness.  The 
veteran avoided stimuli related to the stimuli and felt 
detached from others.  He had insomnia, diminished 
concentration, extreme irritability, hypervigilance and 
exaggerated startle response.  Although he had a depressed 
mood in reaction to reminders, this did not occur daily or 
nearly every day.  The clinician noted that the veteran had 
limited insight into his PTSD as well as limited social 
support.        


b. Discussion
The Board determines that the evidence preponderates against 
an initial higher rating in excess of 30 percent for PTSD.  
In VA medical reports spanning October 2001 to September 2006 
the veteran has not exhibited such symptoms as difficulty 
understanding complex commands, circumstantial, 
circumlocutory or stereotyped speech, panic attacks more than 
once weekly, impaired judgment or impaired abstract thinking, 
as would typify the next higher rating of 50 percent.  He 
also has consistently denied experiencing hallucinations, 
delusions, suicidal or homicidal ideations, and has never 
displayed illogical or obscure speech, or near continuous 
panic attacks, which characterize 70 percent or 100 percent 
ratings under Diagnostic Code 9411.  Instead, while the 
veteran certainly has experienced flashbacks, sleep 
disturbances, intrusive thoughts, irritability, 
hypervigilance, some anger problems, and the like, he has 
continuously exhibited normal speech, intact and fair 
judgment or insight, proper grooming and hygiene, no memory 
deficiency, and has remained alert and oriented.  His PTSD 
symptoms for this time period thus align more closely with 
the criteria for the 30 percent evaluation, which reflect 
occupational and social impairment due to such manifestations 
as depressed mood, anxiety and chronic sleep impairment, and 
his GAF scores of  47 to 55, reflecting moderate to serious 
impairment of social and occupational functioning, are not 
inconsistent with such an evaluation in light of his overall 
disability picture and PTSD symptomatology.  As such, the 
claim is denied.      

The Board determines that the evidence also weighs against 
the veteran's initial higher rating claim in excess of 20 
percent for service connected diabetes mellitus.  
Specifically, the veteran, at his September 2006 
videoconference hearing, by his own admission does not take 
insulin, but instead, his diabetes has been managed by oral 
medication, exercise, weight loss, and healthy dietary 
habits.  See Hearing Transcript at 4, 7-9.  None of the 
medical reports of record, including his most recent VA 
medical records from 2006, has indicated that the veteran 
currently takes insulin, as would be required for higher 
ratings of 40 percent, 60 percent or 100 percent under 
Diagnostic Code 7913.  Moreover, while the Board recognizes 
that the veteran in August 2003 and November 2004 apparently 
took insulin for a brief period of time, the evidence does 
not show that at that time he also had a regulation of 
activities manifested by avoidance of strenuous occupational 
and recreational activities, as would be necessary for a 40 
percent evaluation.  In addition, although the Board also 
notes that a June 2004 VA clinician highlighted the 
importance of "good eating habits/exercise (with MD 
approval)," which could imply a physician-imposed 
"regulation of activities," the evidence does not show that 
the veteran simultaneously took insulin at that time, which 
therefore precludes a higher rating under Diagnostic Code 
7913.  Accordingly, the claim is denied.  

The Board similarly concludes that the evidence weighs 
against the veteran's increased (compensable) rating claim 
for his service connected malaria.  In particular, the 
medical evidence of record does not suggest that the veteran 
has active malaria or residuals thereof.  Despite his 
voluminous VA treatment reports, these medical records bear 
no indication of symptomatology attributed to active malaria 
or accompanying residuals.  Further, the veteran has not 
reported having any residual symptoms that he claims to be 
malaria-related.  Given the lack of such evidence, the Board 
must deny this claim.          

Extraschedular Ratings
As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the veteran raised them, 
including  
§ 3.321(b)(1), which governs extraschedular ratings.  See 
also Hupp v. Nicholson, 21 Vet. App. 342, 355 (2007).  The 
Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2007) (emphasis 
added).  There has been no showing by the veteran that his 
service-connected disabilities have necessitated frequent 
hospitalizations beyond that contemplated by the rating 
schedule or has caused a marked interference with employment.  
In the absence of such factors, the criteria for submission 
for assignment of an extraschedular rating for his PTSD, 
diabetes mellitus and malaria pursuant to 38 C.F.R. § 
3.321(b)(1) are not satisfied.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).



IV. Conclusion 
For the reasons stated above, the Board finds that initial 
higher ratings for PTSD and diabetes mellitus, and an 
increased rating for malaria, are not warranted.  As the 
preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine does not apply to the instant 
case.  Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert, 1 Vet. App. at 56.  


ORDER

An initial rating in excess of 30 percent for service 
connected PTSD is denied.

An initial rating in excess of 20 percent for service 
connected diabetes mellitus is denied.

An increased (compensable) rating for service connected 
malaria is denied.  




____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


